Citation Nr: 1636875	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for bilateral ankle disability.    

2.  Whether new and material evidence has been received to reopen the service connection claim for residuals of head injury, to include headaches.  

3.  Entitlement to service connection for bilateral pes planus.   

4.  Entitlement to service connection for left wrist disability.  

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to an initial disability rating in excess of 20 percent, for degenerative disc disease, lumbar spine.

8.  Entitlement to an initial disability rating in excess of 10 percent, for degenerative joint disease, right knee.

9.  Entitlement to an initial disability rating in excess of 10 percent, for degenerative joint disease, left knee.

10. Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance and/or housebound status.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  He also served in the U.S. Army Reserve until 1996.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, November 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In the January 2009 rating decision, the AOJ denied service connection for pes planus.  In the November 2010 decision, the AOJ assigned initial ratings pursuant to the Board's September 2010 grants of service connection for back and knee disabilities.  In the April 2012 decision, the AOJ denied the remaining service connection claims, the claims to reopen service connection, and the SMC claim.   

The January 2009 rating decision denying pes planus remains on appeal because the Veteran submitted material evidence into the record in February 2009.  Specifically, he submitted a lay statement in which his brother describes the Veteran's foot disability following service.  As the claim was not subsequently readjudicated until the appealed April 2012 rating decision, the January 2009 rating decision did not become final.  See 38 C.F.R. § 3.156(b) (2015).  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that his service-connected disability causes him to be unemployable.  As such, the TDIU claim is properly before the Board.

In April 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.  The record in this matter consists solely of electronic claims files and has been reviewed.  

The Board will decide below the claims to reopen service connection.  The underlying claims, along with the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In a June 2016 statement, the Veteran indicated an interest in reopening his claim for service connection for hip disability.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by VA, which is available online or at the local RO.  The Veteran is advised that if he wishes to open a claim, he should do so using the prescribed form either in person or online at (https://www.ebenefits.va.gov/ebenefits/).


FINDINGS OF FACT

1.  In an unappealed November 2005 decision, the Board denied the Veteran's claim to reopen service connection for ankle disabilities.  

2.  Evidence received since the November 2005 Board decision relates to unestablished facts necessary to substantiate the claim of service connection for ankle disability, and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed January 2009 rating decision, the AOJ denied the Veteran's claim to reopen service connection for residuals of head injury.   

4.  Evidence received since the January 2009 AOJ decision relates to unestablished facts necessary to substantiate the claim of service connection for residuals of head injury, and raises a reasonable possibility of substantiating the claim.

  
CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying a claim to reopen service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The January 2009 AOJ rating decision denying the claim to reopen service connection for residuals of head injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred during service chronic residuals of head and ankle injuries.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The Veteran's claims to service connection for ankle and head disabilities have been denied by multiple Board and AOJ rating decisions dated from August 1993 to January 2009.  Each of these decisions became final because each was unappealed to either the Board or the U.S. Court of Appeals for Veterans Claims.  The most recent final decisions, which denied claims to reopen service connection, were issued by the Board in November 2005 (for ankle disability) and by the AOJ in January 2009 (for residuals of head injury).  38 C.F.R. §§ 3.156, 20.200, 20.1100.    

The evidence before VA in each final decision consisted of the Veteran's lay assertions that he injured his head and ankles during service, service treatment records (STRs) showing multiple reports of accidents during service, multiple complaints during service of head and ankle pain, radiological evidence addressing the head and ankles, and forehead laceration and stitch removal.  The evidence included medical evidence from the Social Security Administration, private treatment records, and VA treatment records and reports noting the Veteran's complaints of head and ankle pain, and containing a March 2000 statement by a VA physician that ankle disability "might be related to" injuries during service.  Based on this evidence, the claims to reopen were denied.    

Final decisions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  In November 2005 and January 2009, the Veteran was advised of the adverse decisions and of his appellate rights.  Nevertheless, he did not appeal either decision.  Rather, in December 2010, the Veteran filed the claims to reopen service connection for head and ankle disabilities now on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Additional evidence has been included in the record since the Veteran's December 2010 claims to reopen, to include lay assertions reiterating his claim that in-service injuries caused chronic head and ankle disabilities, VA treatment records and reports noting the continuing treatment of head and ankle complaints, August 2011 and June 2016 letters from the Veteran's treating VA podiatrist who relates ankle pain to the rigors of service, and a June 2016 statement from another treating VA physician who suggests a connection between headaches and ankle pain and the reported injuries and complaints during service.    

The evidence associated with the December 2010 claims to reopen service connection (i.e., the evidence received since the final November 2005 and January 2009 decisions) is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the positive statements from treating VA medical personnel are material evidence inasmuch as they tend to corroborate an aspect of the Veteran's claims, that he has current headache and ankle disorders as the result of the documented in-service injuries.      

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., a relationship between current problems and service) necessary to substantiate the underlying claims of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for head and ankle disabilities are reopened.  


ORDER

As new and material evidence to reopen a claim for service connection for bilateral ankle disability has been received, the appeal is granted to that extent.

As new and material evidence to reopen a claim for service connection for residuals of head injury has been received, the appeal is granted to that extent.

REMAND

A remand of the claims remaining on appeal is necessary for the following reasons.

First, VA compensation examinations should be conducted into the service connection claims for head, ankle, pes planus, left wrist, right shoulder, and sleep apnea disabilities.  The STRs document multiple accidents and complaints from the Veteran regarding injuries to his head and extremities.  The record contains lay assertions that he has had the disorders underlying the claims since service.  Further, the Veteran asserts that certain of his disorders are secondary to other service-connected disorders (e.g., left wrist, apnea).  38 C.F.R. § 3.310.  Moreover, with regard to pes planus, inquiry should be conducted into whether active service aggravated the pes planus noted in the November 1978 enlistment report of medical examination.  See 38 U.S.C.A. § 1153.  

Second, the Veteran indicated during the April 2016 Board hearing that his lower back and knee disabilities have worsened since the most recent VA examinations in February 2015.  New examinations should be provided to him.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Third, the claims for SMC and a TDIU are inextricably intertwined with the remanded claims, and should be remanded as well.  Action on these claims must be deferred until the other issues have been finally adjudicated.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).

Lastly, any outstanding VA treatment records, in addition to a transcript of the April 2016 Board hearing, should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file the transcript of the April 2016 Board hearing.  Also include in the claims file any outstanding VA treatment records.  The most recent records included by the AOJ are dated in September 2015.  

2.  Schedule the Veteran for a VA examination into his claims for higher initial ratings for back and knee disorders.  The examiner should review the record prior to examination and comment on the current severity of the disorders.  In particular, the examiner should detail the range of motion in the Veteran's back and knees, and should comment on the Veteran's assertions that (a) he has neurological disability in his legs as the result of the degenerative changes in his lower spine, and (b) that he has lateral instability in his knees.      

In addition, the examiner specifically must, to the extent possible, (1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways (both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the ranges of motion of the opposite knee joint).  If such testing is not possible, the examiner should document why the testing was not possible.  The point at which pain begins must also be noted.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current pes planus.  The examiner should review the record prior to examination.  The following questions should then be addressed:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the pre-service pes planus (noted by medical examination in November 1978, just prior to commencement of active duty in July 1979) increased in severity during service between July 1979 and July 1983?

(b) If so, was that increase due to the natural progress of the pre-service disability or was it beyond the natural progress?  
   
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions regarding getting shoe inserts must be considered and weighed in making the determination here.   
	
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the other claimed disorders (head, ankle, left wrist, right shoulder, sleep apnea).  The examiner(s) should review the record prior to examination.  The following questions should then be addressed:

(a) What are the Veteran's current disorders (head, ankle, left wrist, right shoulder, and sleep apnea)?  Please include any disorders diagnosed during the appeal period (since December 2010).   

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder was caused by service or is otherwise related to military service?  

In addressing (b), review of the entire file is required; however attention is invited to the service treatment records at the following places.  VBMS, document labeled STR-Medical, receipt date 1/20/1998:  right ankle: December 1980 sprain, page 205, and January 1981 treatment, pages 207-209;  headaches: December 1981, page 227, May 1982, page 233, August 1982, page 236, October 1982, page 239; shoulders: January 1982, pages 229-230, October 1982, page 237, January 1983, page 238.  Also, attention is invited to the Veteran's hearing testimony, to include on his wrist (pages 10-11) and his sleep apnea (9-10)

(c) If the answer to (b) is negative for any diagnosed disability, is it at least as likely as not that such disability is proximately due to or the result of one or more of the Veteran's service-connected disorders?  

In answering (c), please discuss the Veteran's lay assertions that that certain service-connected disability (e.g. right wrist) caused other disability (e.g., left wrist).      

(d) If the answers to (b) and (c) are negative, is it at least as likely as not that a diagnosed disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability?
If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between the currently diagnosed disorder and service or service-connected disability.  

Each examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above development has been completed, readjudicate the claims on appeal, to include entitlement to SMC and a TDIU.  If an issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


